IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42470

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 534
                                                )
       Plaintiff-Respondent,                    )   Filed: June 26, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
GLEN JONES WARD,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of eighteen years with a minimum
       term of confinement of seven years for sexual abuse of a minor under sixteen,
       affirmed; order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                        Before LANSING, Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge



PER CURIAM
       Glen Jones Ward was convicted of sexual abuse of a minor under sixteen, Idaho Code
§ 18-1506.   The district court imposed a unified eighteen-year sentence with a seven-year
determinate term. Ward filed an Idaho Criminal Rule 35 motion, which the district court denied.
Ward appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.


                                                1
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Ward’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we apply the same criteria used for determining the
reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct.
App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of the record,
including any new information submitted with Ward’s Rule 35 motion, we conclude no abuse of
discretion has been shown. Therefore, Ward’s judgment of conviction and sentence, and the
district court’s order denying Ward’s Rule 35 motion, are affirmed.




                                                     2